



COURT OF APPEAL FOR ONTARIO

CITATION: Industrial and Commercial Bank of China
    (Canada) v. Patel, 2014 ONCA 626

DATE: 20140908

DOCKET: C58730

Weiler, Laskin and van Rensburg JJ.A.

BETWEEN

Industrial and Commercial Bank of China (Canada)

Plaintiff (Respondent)

and

Jack Patel

Defendant (Appellant)

Moses Muyal, for the appellant

Martin Greenglass, for the respondent

Heard: September 4, 2014

On appeal from the judgment of Justice Ferguson of the Superior
    Court of Justice, dated April 11, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge.  Accordingly, the appeal
    is dismissed with costs fixed at $4200 inclusive of disbursements and
    applicable taxes.


